Citation Nr: 0725376	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-11 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1946 to March 1949.

Initially, the Board of Veterans' Appeals (Board) notes that 
in July 2005, the Board denied the claim for service 
connection for bilateral hearing loss.  Thereafter, the 
veteran appealed the Board's July 2005 decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
pursuant to a Joint Motion for Remand filed in February 2007, 
vacated the Board's decision.  The case has now been returned 
to the Board for further appellate consideration.


REMAND

The parties to the February 2007 Joint Motion for Remand 
determined that a November 2004 VA medical opinion was 
unclear as to whether the veteran's bilateral hearing loss 
was related to acoustic trauma he sustained during his 
military service.  More specifically, it was determined that 
language used by the examiner was not expressed using the 
correct standard of proof, and therefore, allowed for 
ambiguity as to the precise meaning of the examiner's 
opinion.  Thus, the parties concluded that the examination 
was inadequate, and that the veteran was entitled to an 
adequate examination and clear medical opinion regarding 
etiology and nexus to the veteran's military service.  
Consequently, the Board finds that it has no alternative but 
to remand the claim for a new VA examination and opinion as 
to whether it is at least as likely as not that the veteran's 
bilateral hearing loss is related to active service.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center for the following action:

1.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of his hearing 
loss.  The claims file should be made 


available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  
The examiner should state whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
bilateral hearing loss is related to 
the veteran's active service.  For 
purposes of answering this question, 
the physician is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claim for service connection for 
bilateral hearing loss should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




